Exhibit 10.14

 

AAR Corp

AAR Receivables Corporation II

1100 North Wood Dale Road

Wood Dale, IL 60191

 

Re:                               Amendment No. 5 to Receivables Purchase
Agreement (this “Amendment”) dated as of March 21, 2003

 

Gentlemen:

 

AAR Receivables Corporation II, an Illinois corporation (“Seller”), AAR Corp., a
Delaware corporation in its individual capacity (in such capacity, “AAR”) and as
initial servicer (in such capacity, together with its successors and permitted
assigns in such capacity, “Servicer”), have entered into a certain Receivables
Purchase Agreement dated as of March 21, 2003 (as heretofore amended or
otherwise modified, the “Agreement”; capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Agreement) with
LaSalle Business Credit, LLC, a Delaware limited liability company
(individually, “LaSalle”), as agent for itself and the Purchasers referred to
below (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and the financial institutions from time to time parties
thereto as “Purchasers.”  Seller, Servicer, Agent and the Purchasers now desire
to further amend the Agreement as provided herein, subject to the terms and
conditions hereinafter set forth.

 

In addition, AAR executed and delivered a certain Performance Guaranty dated as
of March 21, 2003 (the “Performance Guaranty”), which Agent and Purchasers
require to be reaffirmed as a condition to the effectiveness hereof.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                                       Amendments to the Agreement.

 

1.1.                              Section 1.1(d) of the Agreement is hereby
deleted in its entirety and is replaced by “[Reserved]” and all references to
Section 1.1(d) of the Agreement in the Agreement or in any of the other
Transaction Documents shall be deemed to be of no further force or effect.

 

--------------------------------------------------------------------------------


 

1.2.                              Section 4.4(b) of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“On or prior to 11:00 a.m. (Chicago time) on the fourteenth (14th) Business Day
of each month and at such other times as is requested by the Agent or required
hereunder, the Seller and the Servicer shall deliver to the Agent an Information
Package substantially in the form of that attached hereto as Annex A (certified
therein as true and correct by Chief Financial Officer or other financial
officer of the Servicer) reflecting the information required therein as of the
close of business of the Seller on the last Business Day of the immediately
preceding month (and containing such additional information as from time to time
may be requested by the Agent).”

 

1.3                                 The following definitions set forth in
Exhibit 1 of the Agreement are hereby amended and restated in their entirety to
read as follows:

 

(a)                                  “‘Alternate Rate’ for any Settlement Period
for any Portion of Capital of the Purchased Interest means an interest rate per
annum equal to (a) the sum of (x) the Applicable Margin plus (y) the Euro-Rate
for such Settlement Period; provided, however, that if (x) it shall become
unlawful for any Purchaser to obtain funds in the London interbank eurodollar
market in order to make, fund or maintain any Purchased Interest, or if such
funds shall not be reasonably available to any Purchaser, or (y) there shall not
be at least two (2) Business Days prior to the commencement of an applicable
Settlement Period to determine Euro-Rate in accordance with its terms, then the
“Alternate Rate” shall be equal to the Base Rate in effect for each day during
the remainder of such Settlement Period or (b) if requested by that Seller the
Base Rate for such Settlement Period; provided, however, that the “Alternate
Rate” for any day while a Termination Event exists shall be an interest rate
equal to 2.00% per annum above the Base Rate otherwise in effect on such day.”

 

(b)                                 “‘Facility Termination Date’ means the
earlier to occur of: (a) March 20, 2009, (b) the occurrence or declaration of
the “Facility Termination Date” pursuant to Section 2.2 of the Agreement and
(c) the date the Purchase Limit is terminated or permanently reduced to zero
pursuant to Section 1.1(b) of the Agreement.”

 

(c)                                  “‘Servicing Fee’ shall mean the fee
referred to in Section 4.8 of  the Agreement.”

 

(d)                                 “‘Servicing Fee Rate’ shall mean the rate
referred to in Section 4.8            of the Agreement.”

 

1.4                                 Exhibit 1 of the Agreement is hereby amended
by inserting the following definitions therein in applicable order:

 

2

--------------------------------------------------------------------------------


 

(a)                                  “‘Applicable Margin’ means, for any
Settlement Period, the rate per annum set forth below opposite the corresponding
level (the ‘Level’) then in effect.

 

Level

 

Total Debt to EBITDA Ratio

 

Applicable
Margin

 

I

 

Greater than or equal to 3.25:1

 

2.00

%

II

 

Greater than or equal to 2.25:1 but less than 3.25:1

 

1.75

%

III

 

Less than 2.25:1

 

1.50

%

 

The Applicable Margin shall be adjusted, to the extent applicable, on the fifth
(5th) Business Day after the Seller and AAR provide annual and quarterly
financial statements and other information pursuant to Section m(1) or (m)(2) of
Exhibit IV, as applicable, and the related Officer’s Certificates, pursuant to
Section m(3) of Exhibit IV.  Notwithstanding anything contained in this
paragraph to the contrary, (a) if the Seller and/or AAR fail to deliver such
financial statements and Officer’s Certificates in accordance with the
provisions of Sections m(1), m(2) or m(3) of Exhibit IV, as applicable, the
Applicable Margin shall be based upon Level I above beginning on the date such
financial statements and Officer’s Certificates were required to be delivered
until the fifth (5th) Business Day after such financial statements and/or
Officer’s Certificates are actually delivered, whereupon the Applicable Margin
shall be determined by the then applicable Level; and (b) no reduction to any
Applicable Margin shall become effective at any time when any Termination Event
or Unmatured Termination Event has occurred and is continuing.  Notwithstanding
the foregoing, the initial Applicable Margin from the date of this Amendment
until delivery of the financial statements and related Officer’s Certificates
for the Fiscal Quarter ending May 31, 2006, shall be based on Level II,
whereupon the Applicable Margin shall thereafter be determined in accordance
with the grid as set forth above.”

 

(b)                                 “‘Computation Period’ means each period of
four consecutive fiscal quarters of AAR ending on the last day of a fiscal
quarter of AAR.”

 

(c)                                  “‘Level’ - see the definition of
‘Applicable Margin.’”

 

(d)           “‘Total Debt’ means the outstanding principal amount of all Debt
of AAR and its consolidated Subsidiaries on a consolidated basis.”

 

3

--------------------------------------------------------------------------------


 

(e)                                  “‘Total Debt to EBITDA Ratio’ means, as of
the last day of any fiscal quarter of AAR, the ratio of (a) Total Debt as of
such day to (b) EBITDA for the Computation Period ending on such day.”

 

1.5  Clause (ii) of Section (q) of Exhibit V is hereby amended and restated in
its entirety to read as follows:

 

“(ii)                            Capital Expenditures of AAR and its
Subsidiaries, on a consolidated basis, as determined as of the last day of each
fiscal quarter of AAR for the twelve fiscal month period ending as of the last
day of such fiscal quarter then ended exceeds $20,000,000; or”

 

2.                                       Reaffirmations and Representations:

 

2.1.                              AAR expressly hereby reaffirms, ratifies and
assumes all of its obligations and liabilities to Agent as set forth in the
Performance Guaranty.  AAR further agrees to be bound by and abide by and
operate and perform under and pursuant to and comply fully with all of the
terms, conditions, provisions, agreements, representations, undertakings,
warranties, obligations and covenants contained in the Performance Guaranty, in
so far as such obligations and liabilities may be modified by this Amendment, as
though such Performance Guaranty were being re-executed on the date hereof,
except to the extent that such terms expressly relate to an earlier date.

 

2.2.                              Except as expressly amended hereby and by any
other supplemental documents or instruments executed by either party hereto in
order to effectuate the transactions contemplated hereby, the Agreement, the
Exhibits thereto and other Transaction Documents are hereby reaffirmed, ratified
and confirmed by Seller, AAR and Servicer and remain in full force and effect in
accordance with the terms thereof. Seller, AAR and Servicer expressly ratify,
confirm and reaffirm without condition, all liens and security interests granted
to Agent pursuant to the Agreement and the other Transaction Documents and to
all extensions, renewals, refinancings, amendments or modifications of any of
the foregoing.

 

3.                                       The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent (unless
specifically waived in writing by Agent):

 

3.1.                              Agent shall have received (a) fully executed
copies of this Amendment and (b) fully executed copies of that certain letter
agreement dated as of the date hereof (the “Fee Letter”), by and among Agent,
Seller and Servicer, executed by all parties thereto, together with payment of
all fees required to be paid by Seller and/or AAR on or prior to the date of
this Amendment thereunder;

 

3.2.                              All proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be reasonably satisfactory to Agent;

 

4

--------------------------------------------------------------------------------


 

3.3.                              The representations and warranties set forth
herein and in the Agreement are true and correct in all material respects with
the same effect as if such representations and warranties had been made on the
date hereof; and

 

3.4.                              No event has occurred, is continuing or would
result herefrom that constitutes (a) a Termination Event or (b) an Unmatured
Termination Event.

 

4.                                       This Amendment may be executed in one
or more counterparts, each of which shall constitute an original, but all of
which taken together shall be one and the same instrument. This Amendment may
also be executed by facsimile and each facsimile signature hereto shall be
deemed for all purposes to be an original signatory page.

 

5.                                       This Amendment shall be construed in
accordance with and governed by the internal laws (as distinguished from the
conflicts of law provisions) of the State of Illinois.

 

6.                                       In addition to the fees payable under
the Fee Letter, Seller, AAR and Servicer hereby jointly and severally agree to
reimburse Agent for all of its out-of-pocket legal fees and expenses incurred in
the preparation and documentation of this Amendment and related documents.

 

7.             On or after the effective date hereof, each reference in the
Agreement to this Agreement and any reference to the Agreement in any of the
other Transaction Documents shall unless the context otherwise requires, be
deemed to refer to the Agreement as amended hereby.

 

5

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties hereto have caused this Consent to be executed
by their respective officers thereunto as of the date first written above.

 

 

 

LASALLE BUSINESS CREDIT, LLC, as
Purchaser and as Agent

 

 

 

 

By:

/s/ STEVEN FRIEDLANDER

 

 

Title:

Senior Vice President

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Purchaser

 

 

 

By:

/s/ R. MICHAEL NEWTON

 

 

Title:

Vice President

 

 

 

ACKNOWLEDGED AND AGREED TO
as of the date and year first above written

 

 

 

 

 

AAR RECEIVABLES CORPORATION II,
as Seller

 

 

 

 

 

By:

/s/ MICHAEL K. CARR

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

AAR CORP., as Servicer and
Performance Guarantor

 

 

 

 

 

By:

/s/ MICHAEL K. CARR

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------